                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION
                           No. 7:17-CV-215-KS


  ANGELA F. CARROLL,                        )
                                            )
                  Plaintiff,                )
                                            )
             v.                             )
                                            )                  ORDER
  NANCY A. BERRYHILL,                       )
  Acting Commissioner of Social             )
  Security,                                 )
                                            )
            Defendant.                      )




      This matter is before the court on the parties’ cross motions for judgment on

the pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure, the

parties having consented to proceed pursuant to 28 U.S.C. § 636(c). Angela F. Carroll

(“Plaintiff”) filed this action pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3) seeking

judicial review of the denial of her application for supplemental security income

(“SSI”). The time for filing responsive briefs has expired, and the pending motions are

ripe for adjudication. The court heard oral arguments on October 31, 2018. The court

has carefully reviewed the administrative record and the motions and memoranda

submitted by the parties. For the reasons set forth below, Plaintiff’s Motion for

Judgment on the Pleadings [DE #23] is denied, Defendant’s Motion for Judgment on

the Pleadings [DE #27] is granted, and the Commissioner’s decision is upheld.
                            STATEMENT OF THE CASE

      Plaintiff protectively filed an application for SSI on April 8, 2013, with an

alleged onset date of April 8, 2013. (R. 30, 92, 105.) The application was denied

initially and upon reconsideration, and a request for hearing was filed. (R. 116, 117–

20, 124–28.) A hearing was held on October 22, 2015, as well as a supplemental

hearing on June 23, 2016, before Administrative Law Judge (“ALJ”) Edward T.

Morriss, who issued an unfavorable ruling on August 15, 2016. (R. 50, 74, 30–44, 297.)

The Appeals Council granted Plaintiff’s request for review based on the ALJ having

assigned great weight to the opinion of a single-decision maker and having failed to

evaluate Plaintiff’s carpal tunnel syndrome. ( R. 211–12.) The Appeals Council issued

a decision on October 10, 2017, denying Plaintiff’s claim. (R. 1–11.) At that time, the

decision of the Appeals Council became the final decision of the Commissioner. See

20 C.F.R. §§ 416.1479, 416.1481. Plaintiff seeks judicial review of the final

administrative decision pursuant to 42 U.S.C. §§ 405 and 1383(c)(3).

                                    DISCUSSION

I.    Standard of Review

      The scope of judicial review of a final agency decision denying disability

benefits is limited to determining whether substantial evidence supports the

Commissioner’s factual findings and whether the decision was reached through the

application of the correct legal standards. See Coffman v. Bowen, 829 F.2d 514, 517

(4th Cir. 1987). Substantial evidence is “such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion; [i]t consists of more than a mere

scintilla of evidence but may be somewhat less than a preponderance.” Craig v.
                                          2
Chater, 76 F.3d 585, 589 (4th Cir. 1996) (quoting Richardson v. Perales, 402 U.S. 389,

401 (1971), and Laws v. Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966)) (citations

omitted) (alteration in original). “In reviewing for substantial evidence, [the court

should   not]   undertake   to   re-weigh   conflicting   evidence,   make   credibility

determinations, or substitute [its] judgment for that of the [Commissioner].” Mastro

v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001) (quoting Craig, 76 F.3d at 589) (first and

second alterations in original). Rather, in conducting the “substantial evidence”

inquiry, the court determines whether the Commissioner has considered all relevant

evidence and sufficiently explained the weight accorded to the evidence. Sterling

Smokeless Coal Co. v. Akers, 131 F.3d 438, 439–40 (4th Cir. 1997).

II.   Disability Determination

      In making a disability determination, the Commissioner utilizes a five-step

evaluation process. The Commissioner asks, sequentially, whether the claimant:

(1) is engaged in substantial gainful activity; (2) has a severe impairment; (3) has an

impairment that meets or equals the requirements of an impairment listed in 20

C.F.R. Part 404, Subpart P, App. 1; (4) can perform the requirements of past work;

and, if not, (5) based on the claimant’s age, work experience, and residual functional

capacity can adjust to other work that exists in significant numbers in the national

economy. See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4); Albright v. Comm’r of Soc.

Sec. Admin., 174 F.3d 473, 475 n.2 (4th Cir. 1999). The burden of proof and production

during the first four steps of the inquiry rests on the claimant. Pass v. Chater, 65

F.3d 1200, 1203 (4th. Cir. 1995). At the fifth step, the burden shifts to the



                                            3
Commissioner to show that other work exists in the national economy that the

claimant can perform. Id. In making this determination, the ALJ must decide

“whether claimant is able to perform other work considering both [the claimant’s

RFC] and [the claimant’s] vocational capabilities (age, education, and past work

experience) to adjust to a new job.” Hall v. Harris, 658 F.2d 260, 264 (4th Cir. 1981)

“If the Commissioner meets her burden, the ALJ finds the claimant not disabled and

denies the application for benefits.” Mascio v. Colvin, 780 F.3d 632, 634–35 (4th Cir.

2015).

         When assessing the severity of mental impairments, the Commissioner must

do so in accordance with the “special technique” described in 20 C.F.R. § 416.920a(b)–

(c). This regulatory scheme identifies four broad functional areas in which the

Commissioner rates the degree of functional limitation resulting from a claimant’s

mental impairment(s) in the claimant’s abilities to understand, remember, or apply

information; interact with others; concentrate, persist, or maintain pace; and adapt

or manage oneself. 20 C.F.R. § 416.920a(c)(3). 1 The Commissioner is required to




         At the time of the ALJ’s decision, dated August 15, 2016, the “paragraph B”
         1

criteria listed the four broad functional areas as follows: activities of daily living;
social functioning; concentration, persistence, or pace; and episodes of
decompensation. 20 C.F.R. § 416.920a(c)(3) (eff. June 13, 2011 to Jan. 16, 2017). The
Social Security Administration revised the medical criteria for evaluating mental
disorders, effective January 17, 2017. Pursuant to the regulation’s directive that the
revised criteria be applied to claims pending as of the effective date, the Appeals
Council’s decision, dated October 10, 2017, applied the new “paragraph B” criteria.
Federal courts are to review the Commissioner’s final decisions using the rules that
were in effect at the time the decision was issued. 81 FR 66138, n.1, 2016 WL 5341732
(Sept. 26, 2016).
                                          4
incorporate into her written decision pertinent findings and conclusions based on the

“special technique.” 20 C.F.R. § 416.920a(e)(3).

III.   Agency’s Findings

       Applying the five-step, sequential evaluation process, the ALJ found Plaintiff

“not disabled” as defined in the Social Security Act (“the Act”). The Appeals Council

adopted the ALJ’s findings at steps one through five and found Plaintiff “not disabled”

under the Act. (R. 4, 8.) At step one, the ALJ found Plaintiff had not engaged in

substantial gainful employment since April 8, 2013, the alleged onset date. (R. 32.)

Next, the ALJ determined Plaintiff had the following severe impairments:

“depression/PTSD” and “chronic obstructive pulmonary disease.” (Id.) The ALJ found

Plaintiff’s peripheral vascular disease and migraines to be non-severe impairments.

(Id.) The Appeals Council also found Plaintiff’s carpal tunnel syndrome to be a non-

severe impairment because it did not meet the duration requirements of the Act. (R.

4–5, 212, 554.)

       At step three, the ALJ concluded that Plaintiff’s impairments were not severe

enough, either individually or in combination, to meet or medically equal one of the

listed impairments in 20 C.F.R. Part 404, Subpart P, App. 1. (R. 32.) The ALJ

analyzed Listings 3.02 (chronic pulmonary insufficiency), 12.04 (affective disorders),

and 12.06 (anxiety related disorders). (R. 33.) The Appeals Council adopted the ALJ’s

findings as to Listing 3.02 but noted that the medical criteria for evaluating mental

disorders had been revised effective January 17, 2017. (R. 5.) Applying the revised

criteria, the Appeals Council determined that Plaintiff did not have an impairment



                                          5
or combination of impairments that met or medically equaled the severity of the

revised Listings 12.04 (depressive, bipolar, and related disorders) or 12.15 (trauma-

and stressor-related disorders.) (R. 5.)

      Prior to proceeding to step four, the Appeals Council adopted the ALJ’s

assessment of Plaintiff’s residual functional capacity (“RFC”) and found that Plaintiff

had

      the residual functional capacity to perform medium work as defined in
      20 CFR 416.967(c). She should avoid concentrated exposure to fumes,
      odors, dusts, gases and poor ventilation, and she is limited to
      understanding, remembering and carrying out simple instructions.

(R. 6.) In making this assessment, the Appeals Council and the ALJ found Plaintiff’s

statements concerning the intensity, persistence and limiting effects of Plaintiff’s

symptoms “not entirely consistent with the medical evidence and other evidence in

the record.” (R. 6, 37.) At step four, the Appeals Council and the ALJ concluded that

Plaintiff had no past relevant work. (R. 8, 43.) At step five, the ALJ concluded, based

on Plaintiff’s age, education, work experience, and RFC, that there are jobs that exist

in significant numbers in the national economy that Plaintiff could perform. (R. 43.)

The Appeals Council and the ALJ found that Plaintiff’s non-exertional limitations do

not significantly erode the occupational base of unskilled work at the medium

exertional level and that using 20 C.F.R. § 416.969 and Medical-Vocational Rule

203.28 as a framework would direct a conclusion that Plaintiff is “not disabled.” (R. 8,

43–44.) The ALJ initially assigned great weight to the opinion of single decision-

maker William Garrett; however, the Appeals Council assigned the opinion no weight




                                           6
finding that a “single decision maker is not an acceptable medical source under the

rules in effect at the time [Plaintiff] filed [her] claim.” (R. 212.)

IV.    Plaintiff’s Arguments

       Plaintiff contends the Commissioner erred by:

              (A)    improperly discounting the weight assigned to the opinion
       of Plaintiff’s treating psychiatrist Dr. Christopher Myers (Pl.’s Mem.
       Supp. Mot. J. Pldgs. [DE #24] at 15–22); and

              (B)   failing to set forth in the RFC all of Plaintiff’s non-
       exertional limitations related to Plaintiff’s mental impairments (id. at
       23–25).

The Commissioner has addressed each argument and contends that the Appeals

Council’s decision correctly applied the relevant law and regulations and is supported

by substantial evidence. The court agrees with the Commissioner, and therefore,

affirms the Appeals Council’s decision.

       A.       Medical Opinion

       Plaintiff argues that the ALJ and Appeals Council incorrectly gave “little

weight” to the October 2015 letter from her treating psychiatrist Dr. Christopher

Myers reporting that Plaintiff is not able to sustain employment. (Pl.’s Mem. Supp.

Mot. J. Pldgs. at 17–18.) The Commissioner contends that the decision to apply less

than controlling weight to Dr. Myers’ opinion is supported by substantial evidence

and that Dr. Myers’ opinion that Plaintiff is unable to sustain employment is not

entitled to special significance because it concerns the ultimate issue of disability,

which is a matter reserved exclusively to the Commissioner. (Def.’s Mem. Supp. J.

Pldgs. at 6.)



                                             7
      Plaintiff’s claim was filed before March 27, 2017. Thus, the standard for

evaluating medical opinion evidence is set forth in 20 C.F.R. § 416.927. 2 Under

§ 416.927, a treating physician’s opinion should generally be accorded greater weight

than the opinion of a non-treating physician’s opinion, but the court is not required

to give the testimony controlling weight in all circumstances. Mastro, 270 F.3d at 178.

Rather, a treating physician’s opinion on the nature and severity of a claimant’s

impairment is given controlling weight only if it is “supported by medically acceptable

clinical and laboratory diagnostic techniques and is not inconsistent with the other

substantial evidence on the record.” Id; see also 20 C.F.R. § 416.927(c)(2). “[B]y

negative implication, if a physician’s opinion is not supported by clinical evidence or

if it is inconsistent with other substantial evidence, it should be accorded significantly

less weight.” Mastro, 270 F.3d at 178 (quoting Craig, 76 F.3d at 590) (internal

quotation marks omitted). Thus, the ALJ has the discretion to give less weight to the

treating physician’s testimony in the face of contrary evidence. Id. “Additionally, the

ALJ is not bound by a treating physician’s opinion regarding whether a claimant is

disabled, as that opinion is reserved for the Commissioner.” Parker v. Astrue, 792 F.

Supp. 2d 886, 894 (E.D.N.C. June 9, 2011) (citation omitted).

      If the ALJ determines that a treating physician’s opinion is not entitled to

controlling weight, he must determine the weight to be given the opinion, considering




      2 This regulation, as well as agency rulings interpreting § 416.927, have been
rescinded and replaced by 20 C.F.R. § 416.920c, effective March 27, 2017, for claims
filed on or after that date. See 20 C.F.R. § 416.920c; 82 Fed. Reg. 15,263 (Mar. 27,
2017).
                                            8
the following factors: (1) the length of the treatment relationship and the frequency

of examination; (2) the nature and extent of the treatment relationship; (3) the

evidentiary support for the physician’s opinion; (4) the consistency of the opinion with

the record as a whole; (5) any specialty or expertise of the treating physician; and

(6) any other factors tending to support or contradict the physician’s opinion, such as

the extent of the physician’s understanding of the Social Security disability programs

and the physician’s familiarity with other information in the record. 20 C.F.R. §

416.927(c)(2)–(5); see also Parker, 792 F. Supp. 2d at 894.

      While an ALJ is under no obligation to accept any medical opinion, the weight

afforded such opinions must nevertheless be explained. “The ALJ is not required to

discuss all of these factors.” Ware v. Astrue, No. 5:11-CV-446-D, 2012 WL 6645000,

at *2 (E.D.N.C. Dec. 20, 2012) (citing Oldham v. Astrue, 509 F.3d 1254, 1258 (10th

Cir. 2007), and Munson v. Astrue, No. 5:08-CV-110-D, 2008 WL 5190490, at *3

(E.D.N.C. Dec. 8, 2008)). “However, the ALJ must give ‘good reasons’ for the weight

assigned to a treating source’s opinion.” Ware, 2012 WL 6645000, at *2 (citing 20

C.F.R. § 416.927(c)(2), and SSR 96–2p, 1996 WL 374188, at *5).

      Here, the agency assigned little weight to the opinion of Dr. Myers because it

found the “limitations he reported were not consistent with his own treatment

records.” (R. 7.) Dr. Myers, a psychiatrist with Physician Alliance for Mental Health,

provided a letter dated October 20, 2015. Dr. Myers stated that he has been treating

Plaintiff intermittently since May 2013 and that Plaintiff “suffers from Major

Depressive Disorder . . . characterized by depressed mood, insomnia, a lack of energy,



                                           9
impaired attention and concentration, depressed appetite, and feelings of

hopelessness and worthlessness.” (R. 632.) The letter states that Plaintiff “also

struggles with Chronic Posttraumatic Stress Disorder (PTSD).” (Id.) Dr. Myers notes

that Plaintiff has responded positively to treatment, though “[h]er PTSD has been

less responsive to treatment.” (Id.) Regarding Plaintiff’s PTSD, Dr. Myers states:

                Ms. Carroll has experienced a positive response to treatment for
        her PTSD, but even at her best she was merely comfortable at home.
        Prior to this she spent most of her time secluded to her room and was
        unable to attend to independent living skills (managing finances, paying
        bills, etc.). During that time she required considerable support from her
        mother for meeting her basic needs. With the positive response she was
        able to attend to most independent living skills, but she was unable to
        function outside the walls of her residence. She remained secluded to
        her home, where she felt safe, as any task outside of the home led to
        heightened anxiety, with hypervigilance and considerable difficulties
        with attention/concentration. As of my last meeting with Ms. Carroll,
        she was unable to tolerate social interactions and tends to avoid any
        social interaction and isolate.

               With continued treatment I am hopeful Ms. Carroll will improve,
        but her prognosis is guarded given her lack of response to treatment to
        this date. In my opinion, she is not able to sustain employment at this
        time.

(Id.)

        Although the agency has the discretion to give less weight to a treating

physician’s opinion, the weight and reasoning behind the decision needs to be

explained. Bailey v. Berryhill, No. CV ADC-16-3181, 2017 WL 2735552, at *6 (D. Md.

June 23, 2017); Johnson v. Barnhart, 434 F.3d 650, 655–56 n.5 (4th Cir. 2005) (citing

Mastro, 270 F.3d at 178). Here, the ALJ explained his reasons for giving little weight

to Dr. Myers’ opinion statement that Plaintiff “is not able to sustain employment at

this time.” (R. 632.) The ALJ found that Plaintiff “suffers from depression and PTSD”

                                           10
but that the functional limitations reported in the October 20, 2015, letter were not

supported by exam findings and are inconsistent with the other medical evidence of

record. (R. 42.)

       Acknowledging that Plaintiff had been assessed with Global Assessment of

Functioning (GAF) scores in the moderate to serious impairment range on a number

of occasions in 2013 and 2014, the ALJ found the assessments to be of little weight

because they “were, most likely, primarily based on [Plaintiff’s] subjective complaints

and not upon objective findings.” (R. 42.) 3 The ALJ thoroughly discussed each of

Plaintiff’s May 2013, August 2013, January 2014, April 2014, June 2014 visits,

discussing the inconsistencies between Plaintiff’s low GAF scores on those dates and

the objective findings in the respective treatment records. (R. 39–41, 42, 414, 419,

425, 430, 435.) The ALJ also pointed out that Plaintiff’s subjective reports were

inconsistent with the record and discussed these differences in detail regarding her

April 2013, May 2013, August 2013, January 2014, June 2014, July 2014, October



       3  The GAF scale was previously endorsed by the American Psychiatric
Association for use by mental health professionals in rating an individual’s level of
social, occupational and psychological functioning. A GAF score in the range of 41 to
50 was considered to reflect “[s]erious symptoms (e.g., suicidal ideation, severe
obsessional rituals, frequent shoplifting) OR any serious impairment in social,
occupational, or school functioning (e.g., no friends, unable to keep a job).” AM.
PSYCHIATRIC ASS’N, DIAGNOSTIC & STATISTICAL MANUAL OF MENTAL DISORDERS
(“DSM”), 32 (4th ed. text rev. 2000). The Fifth Edition of the DSM (DSM-V), published
in 2013, modified the multiaxial assessment system, discontinuing use of the GAF.
AM. PSYCHIATRIC ASS’N, DIAGNOSTIC & STATISTICAL MANUAL OF MENTAL DISORDERS,
16 (5th ed. 2013). Prior to publication of the DSM-V, GAF scores, though not
determinative of disability, have generally been considered medical evidence that
informs the ALJ's judgment. See, e.g., Locklear v. Colvin, No. 7:14-CV-154-FL, 2015
WL 4740786, at *8 (E.D.N.C. Aug. 10, 2015).


                                          11
2014, January 2015, March 2015, April 2015, September 2015, January 2016, and

February 2016 visits to providers. (R. 39–42, 388, 410, 414, 419, 424, 430, 435, 438,

566, 571, 575, 580, 583, 643, 647, 657.) Medical records from Physician Alliance

document Plaintiff’s “attention/concentration” to be “within normal limits” at each of

her visits from May 2013 to February 2016. (R. 411, 416, 421, 426, 432, 562, 567, 572,

576, 581, 585, 642, 648, 653, 658.)

      Dr. Myers’ letter also appears to be at odds with the Clinical Assessment

Update performed by his office on April 22, 2015, as well as records of treatment

provided after his October 20, 2015, letter. The April 2015 Clinical Assessment

Update reports no change in Plaintiff’s diagnoses of “Major Depressive Disorder,

Recurrent, Severe” and “Posttraumatic Stress Disorder” but indicates mild

impairment in concentration, mild impairment in memory, congruent affect,

moderate limitations in activities of daily living, mild impairment in judgment (“poor

follow through with tasks”), good insight, and mild limitations in the area of

“job/school performance.” (R. 662, 664.) In June 2015, Plaintiff was doing well with

no signs or symptoms of depression, no nightmares, flashbacks or distressing

moments following a period of no interaction with the individual who had abused her

as a child. However, the month before Dr. Myers’ letter, Plaintiff indicated that

“[e]verything went to hell” – she and her fiancé broke up and she was kicked out of

the house, her father had a heart attack, and she was arrested for violating probation.

(R. 657). Notably, Plaintiff reported she had not been taking her medications. (Id.)

Following a November 2015 change in medication (R. 654), Plaintiff improved



                                          12
significantly. On January 6, 2016, she advised Dr. Myers that she was still homeless

but was doing “okay.” (R. 647.) She reported that she had been avoiding contact with

her father, had spent the Christmas holidays with her children and grandchildren,

and had begun doing volunteer work at a horse stable. (Id.) The last record of

treatment in the record is from February 2016. Plaintiff told Dr. Myers that she was

doing “okay” and felt that the change in her medications had been effective. (R. 643.)

She reported no nightmares and limited flashbacks and stated that she was

spending the majority of her time at her ex-boyfriend’s house and was engaging in

limited outside activity. (Id.)

       The record further reflects greater social interaction than Plaintiff asserts.

While Plaintiff claims self-isolation, she has had two intimate, live-in relationships

during the time-period involved and has remained friends with her former boyfriend

after their breakup. (R. 424, 662-68.) She also maintains contact with her children

and her sister and has two friends with whom she spends time. (R. 662-68.) In

January 2014, she told Dr. Myers she had begun a new relationship and was looking

for a job. (R. 424.) In April 2014, she was arrested for impaired driving. (R. 419.) In

January 2015, she reported having moved into a trailer rent-free for a year in

exchange for her doing cleaning work for the owner. (R. 571.)

       The Appeals Council adopted the ALJ’s findings, giving little weight to Dr.

Myers’ letter and assigning great weight to the state agency psychologist Betty

Aldridge, Psy.D., and examining psychiatrist Richard Carlson, M.D. (R. 7.) The

Appeals Council found Dr. Aldridge’s opinion consistent with the longitudinal record



                                          13
and assigned great weight to Dr. Carlson, who had the “opportunity to personally

examine Plaintiff and review the entire longitudinal record.” (R. 7.) Dr. Aldridge

stated that although Plaintiff had a severe mental disorder, Plaintiff was capable of

“understanding and carrying out simple tasks but may have some problems

tolerating the stress of day-to-day work.” (R. 43, 101.) The ALJ noted Dr. Carlson’s

reports from Plaintiff’s consultative evaluation on December 17, 2015, in which he

stated that “he could not see that she would have any difficulty interacting with

others in the workplace or performing work activities on a consistent basis.” (R. 42,

637.) The ALJ found these opinions from Drs. Aldridge and Carlson to be consistent

with the medical record and inconsistent with Dr. Myers’ opinion that Plaintiff could

not sustain employment.

      Further, an assessment on the ability to work is not a medical opinion but is,

instead, an administrative finding on an issue reserved to the Commissioner. Brown

v. Comm’r Soc. Sec. Admin., 873 F.3d 251, 256 (4th Cir. 2017); see also 20 C.F.R.

§ 416.927(d)(2) (providing that medical opinions do not include statements that a

claimant is “disabled” or “unable to work”). Pursuant to the regulations, the ALJ and

Appeals Council considered Dr. Myers’ letter in light of the other evidence of record.

Given their findings, which are supported by the record, the ALJ and Appeals Council

did not err in assigning Dr. Myers’ statement little weight.

      B.     RFC Assessment

      Second, Plaintiff contends that the agency failed to account for all of Plaintiff’s

non-exertional limitations in the RFC. (R. 23.) Specifically, Plaintiff argues the RFC



                                          14
limitation of “understanding, remembering and carrying out simple instructions”

does not account for Plaintiff’s moderate difficulties in concentration, persistence, or

pace. (Id.) The court finds that the ALJ applied the correct legal standard in assessing

Plaintiff’s RFC and that the ALJ’s decision in this regard is supported by substantial

evidence.

      The RFC is an administrative assessment of “an individual’s ability to do

sustained work-related physical and mental activities in a work setting on a regular

and continuing basis” despite impairments and related symptoms. SSR 96–8p, 1996

WL 374184, at *1; see also 20 C.F.R. § 416.945(a)(1). In determining the RFC, the

ALJ considers an individual’s ability to meet the physical, mental, sensory, and other

requirements of work. 20 C.F.R. §416.945(a)(4). It is based upon all relevant evidence

and may include the claimant’s own description of limitations from alleged symptoms.

20 C.F.R. § 416.945(a)(3); SSR 96–8p, 1996 WL 374184, at *5;. The RFC assessment

“must include a discussion of why reported symptom-related functional limitations

and restrictions can or cannot reasonably be accepted as consistent with the medical

and other evidence.” SSR 96–8p, 1996 WL 374184, at *7. The RFC “assessment must

include a narrative discussion describing how the evidence supports each conclusion,

citing specific medical facts (e.g., laboratory findings) and nonmedical evidence (e.g.,

daily activities, observations).” Monroe v. Colvin, 826 F.3d 176, 189 (4th Cir. 2016)

(quoting Mascio, 780 F.3d at 636). In other words, the ALJ must “build an accurate

and logical bridge from the evidence to his conclusion.” Id. (quoting Clifford v. Apfel,

227 F.3d 863, 872 (7th Cir. 2000)). If necessary, an ALJ must “explain how any



                                          15
material inconsistencies or ambiguities in the evidence in the case record were

considered and resolved.” SSR 96–8p, 1996 WL 374184, at *7.

      The functional area of concentration, persistence, or pace refers to the “abilities

to focus attention on work activities and stay on task at a sustained rate.” 20 C.F.R.

Part. 404, Subpart. P, App. 1, § 12.00(E)(3) (eff. Apr. 1, 2017 to Mar. 31, 2018); see

also Mascio, 780 F.3d at 638. According to the regulations, examples of the ability to

focus attention and stay on task include:

      Initiating and performing a task that [the claimant] understand[s] and
      know[s] how to do; working at an appropriate and consistent pace;
      completing tasks in a timely manner; ignoring or avoiding distractions
      while working; changing activities or work settings without being
      disruptive; working close to or with others without interrupting or
      distracting them; sustaining an ordinary routine and regular
      attendance at work; and working a full day without needing more than
      the allotted number or length of rest periods during the day.

Id.

      Mascio and SSR 96-8p require an explanation as to why a particular finding

regarding Plaintiff’s functional abilities with respect to concentration, persistence, or

pace translates or does not translate into an RFC restriction. The ALJ must “build

an accurate and logical bridge from the evidence to his conclusion.” Mascio, 826 F.3d

at 189. ”[O]nce an ALJ has made a step three finding that a claimant suffers from

moderate difficulties in concentration, persistence, or pace, the ALJ must either

include a corresponding limitation in her RFC assessment, or explain why no such

limitation is necessary.” Brickhouse v. Berryhill, No. 2:17-CV-43-D, 2019 WL 336037,

at *7 (E.D.N.C. Jan. 2, 2019), mem. and recommendation adopted, 2019 WL 334565




                                            16
(E.D.N.C. Jan. 25, 2019) (quoting Collins v. Berryhill, No. 1:17-CV-224, 2018 WL

278667, at *3 (M.D.N.C. Jan. 3, 2018)).

      Here, the Commissioner built “an accurate and logical bridge” between the

evidence and the RFC findings regarding Plaintiff’s concentration, persistence, or

pace limitation. The Appeals Council found mild restriction in Plaintiff’s ability to

understand, remember or apply information; mild limitation in the ability to interact

with others; moderate limitation in the ability to concentrate, persist, or maintain

pace; and no limitation in the ability to adapt or manage herself. (R. 5–6.)

      In assessing Plaintiff’s RFC, the ALJ accorded great weight to the December

2015 consultation by examining psychiatrist Richard Carlson, M.D., in which it was

reported that Plaintiff “slowly did four digit spans forwards and backwards and

recalled 3/3 objects after five minutes and gave me her date of birth.” (R. 637.) Dr.

Carlson reported that “[i]n doing serial 7s from 100 she got 93, 86, and then 78. In

doing serial 3s from 20 she went down all the way correctly.” (Id.) Dr. Carlson

described Plaintiff’s concentration as “good” and noted that Plaintiff followed

instructions, was able to spell “world” forwards and backwards correctly, is capable

of managing her funds, and can perform simple and more detailed tasks. (Id.) Based

upon his examination and a review of Plaintiff’s medical records, Dr. Carlson

provided the following opinions:

             [Plaintiff] can perform simple and more detailed tasks.

             She accepts instructions well.




                                          17
             I cannot see that she would have any difficulty interacting with
      others in the workplace or performing work activities on a consistent
      basis.

            I cannot see that she would have difficulty maintaining regular
      attendance and performing a normal workday and workweek.

             She may have difficulty with stressors in the workplace.

(R. 637–38.) Although Plaintiff argues that the ALJ relied solely upon Dr. Carlson’s

examination in determining that no additional non-exertional limitations should be

imposed, the ALJ’s decision demonstrates that he considered Plaintiff’s testimony

from her hearing and supplemental hearing, medical records from Physician Alliance

for Mental Health, Coastal Family Medicine, New Hanover Regional Medical Center

emergency room, third party statements, and the opinion from Dr. Aldridge in

determining that Plaintiff’s impairments are not particularly serious to be expected

to produce the degree of functional limitations alleged by Plaintiff. (R. 39–43.)

      The Appeals Council considered Plaintiff’s moderate limitation in the ability

to concentrate, persist, or maintain pace and adopted the ALJ’s RFC assessment. (R.

6.) The ALJ discussed that because Plaintiff “has required some treatment and

experienced some limitations due to her depression and PTSD . . . I have limited the

claimant to understanding, remembering and carrying out simple instructions. This

limitation adequately takes into account any mental limitations caused by her

depression and PTSD.” (R. 42.) The ALJ further stated that there are “no clear

findings that the claimant would have problems with stress. Moreover, the limitation

to simple routine repetitive tasks would likely take care of any stress problem.” (R.




                                          18
43.) The ALJ noted that although the record is positive for Plaintiff’s depression,

PTSD, and chronic obstructive pulmonary disease,

       [t]he objective evidence does not document a particularly serious
       condition, and does not confirm that these impairments are of such
       severity that they could reasonably be expected to produce the degree of
       functional limitations alleged by the claimant. Considering the
       claimant’s medical evidence in its entirety and her testimony, I conclude
       that the claimant’s testimony is not fully consistent with the medical
       evidence of record and she retains the [RFC assessed].

(R. 43.)

       Both the ALJ and the Appeals Council pointed out that Plaintiff’s attention

and concentration were consistently noted as “within normal limits” on mental status

examinations by her treating providers, as well as by the consultative psychiatric

examiner. (R. 6, 39-42). These findings are supported by the medical evidence. (See,

e.g., R. 411, 416, 421, 426, 432, 562, 567, 572, 576, 581, 585, 642, 648, 653, 658.)

       Here, the ALJ extensively reviewed the record and discussed how Plaintiff’s

mental impairments would be “expected to cause some deficits in functioning but not

entirely preclude all work activity.” (R. 39.) These limitations were accounted for in

Plaintiff’s RFC, and the Appeals Council and the ALJ built an “accurate and logical

bridge” by explaining their assessment of Plaintiff. The Appeals Council’s findings

are supported by substantial evidence, and Plaintiff has not cited any evidence of

functional limitations not considered by the agency.




                                          19
                                CONCLUSION

      For the foregoing reasons, Plaintiff’s Motion for Judgment on the Pleadings

[DE #23] is DENIED, Defendant’s Motion for Judgment on the Pleadings [DE #27] is

GRANTED, and the Commissioner’s decision is AFFIRMED.

      This 26th day of February 2019.


                                        _________________________________________
                                        ______________
                                                    _ ___________________
                                                                       _ _
                                        KIMBERLY  L A. SWANK
                                                  LY
                                        United States Magistrate Judge




                                         20
